                                                                                                   FILED
                                                                                               U.S. DISTRICT COURT
                                                                                             MIDDLE DISTRICT OF TENN.
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE                                     DEC 18 2019
                                 NORTHEASTERN DIVISION


UNITED STATES OF AMERICA                              )                                           DEPU CLERK
                                                                NO. 2:19-cr-00013

        V.                                            )                18 U.S.C. § 1512(c)(1)
                                                                       18 U.S.C. § 1519
                                                                       18 U.S.C. § 233913(a)(1)
GEORGIANNA A.M. GIAMPIETRO                            )


                   SUPERSEDING INDICTMENT
                                            COUNT ONE

        THE GRAND JURY CHARGES:

        Beginning on or about February 22, 2018, and continuing until on or about October 23,

2018, in the Middle District of Tennessee and elsewhere, the defendant, GEORGIANNA A.M.

GIAMPIETRO, a national of the United States, did knowingly attempt to provide material

support and resources, as that term is defined in Title 18, United States Code, Section 2339A(b)(1),

to wit: personnel and services, to a foreign terrorist organization, namely, the Hay'at Tahrir, also

known as Hay'et Tahrir al-Sham, also known as Hayat Tahrir al-Sham, also known as HTS, which

at all times relevant to this indictment was designated by the Secretary of State as a foreign terrorist

organization pursuant to Section 219 of the Immigration and Nationality Act, knowing that the

organization was a designated foreign terrorist organization and knowing that the organization had

engaged in, and engages in, terrorist activity and terrorism.

       In violation of Title 18, United States Code, Section 233913(a)(1).




                                                  1

     Case 2:19-cr-00013 Document 77 Filed 12/18/19 Page 1 of 3 PageID #: 502
                                          COUNT TWO

       THE GRAND JURY FURTHER CHARGES:

       Beginning in or about March 2018, and continuing until on or about October 23, 2018, in

the Middle District of Tennessee, the defendant, GEORGIANNA A.M. GIAMPIETRO, did

knowingly alter, destroy, mutilate, conceal, and cover up a record and document, including, but

not limited to, social media accounts, text messages, chat conversations, and other electronic

communications, with the intent to impede, obstruct, and influence the investigation and proper

administration of a matter within the jurisdiction of a department and agency of the United States,

that is, a possible violation of Title 18, United States Code, Section 2339B(a)(1), a matter within

the jurisdiction of the Federal Bureau of Investigation, and in relation to and in contemplation of

such matter.

       In violation of Title 18, United States Code, Section 1519.




                                                2

    Case 2:19-cr-00013 Document 77 Filed 12/18/19 Page 2 of 3 PageID #: 503
                                         COUNT THREE

       MM:I~i1G7~Vli~lil7•iilil~ .1 ~.~

       Between on or about September 23, 2018, and on or about October 23, 2018, in the Middle

District of Tennessee, the defendant, GEORGIANNA A.M. GIAMPIETRO, knowingly and

con-aptly did alter, destroy, mutilate, and conceal a record and document, including, but not limited

to, contact information, text messages, electronic communications, and a cell phone, and corruptly

did attempt to do so, with the intent to impair the record and document's integrity and availability

for use in an official proceeding, namely, a grand jury investigation into a possible violation of

Title 18, United States Code, Section 233913(a)(1).

       In violation of Title 18, United States Code, Section 1512(c)(1).




DONALD Q. COCHRAN
UNITED STATES ATTORNEY


PHILIP H. WEHBY
Assista / SAttorney



         United States Attorney




    Case 2:19-cr-00013 Document 77 Filed 12/18/19 Page 3 of 3 PageID #: 504
